FDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment 
Claim 1 was amended and filed on 12/14/2020.
Specification was amended and filed on 12/14/2020.
The amendment o specification overcome the specification objection in the action mails on 8/4/2020.
The amendment to claim 1 overcome the 112 rejection in the action mailed on 8/4/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poirier et al. (US. 4,897,081) (“Poirier”) in view of Swain et al. (US. 20100179515A1)(“Swain”) as evidenced by Vedrenne et al. The complex dialogue between (myo) fibroblasts and the extracellular matrix during skin repair processes and aging. Pthologie biologie. 60, pg 20-27. Published Nov. 17, 2011 (“Vedrenne” it is in the IDS Filed on 4/9/2019).
Re claim 1, Poirier discloses a process for stabilizing an implanted device to create an access point in subject tissue (Figs. 4-5, abstract) comprising: placing the implanted device (Fig. 4) extending from outside the subject tissue and beneath the subject tissue in an insertion site of a 
However, Swain teaches that it is known to have a sleeve (130; Fig. 2) formed of a material characterized by a pore matrix (¶0030, where “scaffold material...may be used to promote cell-growth. A scaffold is a substance or structure used to enhance or promote the growth of cells or formation of tissue, such as a three-dimensional porous structure that provides a template for cell growth”) through which vacuum is achieved (¶0005, ¶0022, which teach the reduced pressure source is a vacuum, and see reduced pressure source, 112, also ¶0024); and 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implanted device with conduit, bore and sleeve having a pore matrix as taught by Poirier with the step of drawing mechanical vacuum or hydrodynamic draw against the subject tissue at the insertion site in subject tissue through said sleeve and said conduit for a sufficient amount of time to draw fibroblasts into and onto said sleeve to stabilize the implanted device in the subject tissue at the insert site as taught by Swain for the purpose of accelerating the rate of tissue formation, accelerate tissue growth, facilitate stability and recruit cells to the tissue space (Col 13, lines 59-67, Swain), as Poirier teaches it is desirable to have the sleeve implanted with fibroblasts (Col 5, line 20-35, Poirier). Regarding the drawing of fibroblasts into the sleeve of Swain, Swain would inherently draw fibroblasts into the porous matrix of the sleeve, as fibroblasts naturally reside at the skin surface and within the extracellular matrix and a wound or implant site. This is evidenced by Vedrenne who teaches that fibroblasts reside within the skin and extracellular matrix (ECM) and are located at wounds and damaged skin sites (see Vedrenne; 1. Introduction, pg. 27). Therefore, applying a vacuum to a porous matrix located within the ECM at the skin would inherently vacuum up fibroblasts as claimed.
Re claim 2, the modified Poirier (Poirier, Swain as evidenced by Vedrenne) discloses attaching fibroblasts to the surface of said sleeve (Col 5, line 20-35, Poirier).  
Re claim 3 the modified Poirier (Poirier, Swain as evidenced by Vedrenne) discloses manifolding the vacuum or hydrodynamic draw along the outer conduit surface, the outer conduit surface having at least one of: channels, texturing, or a porous covering (the outer conduit surface having texturing (i.e. the texture of the material of outer surface, Fig. 4, Poirier).  
Re claim 4, the modified Poirier (Poirier, Swain as evidenced by Vedrenne) discloses coating the surface of said sleeve with a scaffold, collagen, compounds, or a combination thereof (e.g. bottom wall of skirt is coated Col 5, line 20-45, Poirier). 
Re claim 5, the modified Poirier (Poirier, Swain as evidenced by Vedrenne) discloses wherein the coating step creates a discrete layer or a gradient, the discrete layer or the gradient varying in at least one of mechanical, geometrical or biological properties (i.e. when adhesive dries after coating over 24 hrs, Col 5, line 20-45, Poirier, abstract).  
Re claim 6, Poirier fails to disclose wherein the drawing step retains the subject tissue defining the insertion site against the implanted device by the vacuum or hydrodynamic draw.
However, Swain teaches wherein the drawing step retains tissue defining the insertion site is held again the device by the vacuum (vacuum, i.e. negative pressure applied to insertion site draws tissue against device, i.e. at member 130), wherein the drawing step conveys biological fluids (¶0030, ¶0045, ¶0049) for the purpose of affixing the device to the patient’s tissue. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implanted device as taught by Poirier with the step of retains the subject tissue defining the insertion site against the implanted device by the vacuum or hydrodynamic draw as advices by Poirier, wherein it is desirable to have the sleeve implanted with fibroblasts (Col. 2, lines 10-40).
Re claim 7, Poirier fails to disclose wherein the drawing step conveys at least one of: biological fluids or bioburden from the insertion site into said conduit. 
However, Swain teaches wherein the drawing step retains tissue defining the insertion site is held again the device by the vacuum (vacuum, i.e. negative pressure applied to insertion site draws tissue against device, i.e. at member 130), wherein the drawing step conveys biological fluids (¶0030, ¶0045, ¶0049) for the purpose of affixing the device to the patient’s tissue. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implanted device as taught by Poirier with the step of the drawing step conveys at least one of: biological fluids or bioburden from the insertion site into said conduit as advices by Begovac, wherein it is desirable to have the sleeve implanted with fibroblasts (Col. 2, lines 10-40, Poirier).
Re claim 8, Poirier does not expressly disclose wherein the drawing step creates a seal between the device and the subject tissue.  
However, in Swain’s device suction is applied along a wound or incision site drawing and suctioning fluids, where this application of the device to the wound site is considered creating a seal for the purpose of affixing the device to the patient’s tissue (Col. 13, lines 59-67, Swain). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implanted device as taught by Poirier with the step of creating a seal between the device and the subject tissue for the purpose of accelerating the rate of tissue formation, accelerate tissue growth, facilitate stability and recruit cells to the tissue space (see Col 13, Ins 59-67, Swain).
Re claim 9, Poirier does not expressly disclose placing a gas-tight bandage over the subject tissue at the insertion site.
However, Swain teaches further comprising placing a gas-tight bandage (drape, 122; Fig. 2, provides pneumatic seal, ¶0027) over the subject tissue at the insertion site for the purpose of maintain a reduced pressure under the drape within the cavity (Fig. 2). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modified the process of Begovac so to include a gas-tight bandage as taught by Swain for the purpose of maintain a reduced pressure under the drape within the cavity (Swain, ¶0027).
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
The applicant argue in page 9with regards to newly add limitation “constant diameter that forms a cylinder” with regards to Nergovac. This is persuasive and now the claims is rejected by Poirier in view of Swain and evidenced by Vedrenne.
The applicant argues that in page 10-11, that Poirier’s device has the conduit with a flare portion. This is not persuasive as the examiner is considered the cylindrical portion as the conduit (not include the flare portion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783   

/Lauren P Farrar/Primary Examiner, Art Unit 3783